

117 HR 1902 IH: Do Your Job Act of 2021
U.S. House of Representatives
2021-03-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1902IN THE HOUSE OF REPRESENTATIVESMarch 16, 2021Mr. Bishop of North Carolina (for himself, Mr. Issa, Mr. Brooks, Mr. Gaetz, Mr. Owens, Mr. Norman, Mr. Perry, Mr. Wilson of South Carolina, Mr. Mann, Mr. Banks, Mr. Gohmert, Mr. McClintock, and Mrs. Lesko) introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo amend title 5, United States Code, to eliminate the use of official time by Federal employees.1.Short titleThis Act may be cited as the Do Your Job Act of 2021.2.Elimination of official time(a)In generalSection 7131 of title 5, United States Code, is amended to read as follows:7131.Elimination of official timeAny activities performed by an employee relating to the business of a labor organization shall be performed during the time the employee is in a non-duty status..(b)Clerical amendmentThe table of sections for chapter 71 of title 5, United States Code, is amended by striking the item relating to section 7131 and inserting the following:7131. Elimination of official time..